                       Case 20-18418-PDR             Doc 34   Filed 02/09/21    Page 1 of 2




         ORDERED in the Southern District of Florida on February 9, 2021.




                                                               Peter D. Russin, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                     UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                         FT. LAUDERDALE DIVISION
          In re:
          Ernesto Sanchez                                                    CHAPTER 13
                                                                             CASENO.:20-I84I8-PDR
               Debtor.           /


            ORDER GRANTING MOTION TO APPROVE SETTLEMENT AND AUTHORIZE
           DISBURSEMENT TO TRUSTEE AND DEBTOR’S LITIGATION COUNSEL rDE#311

                 THIS CAUSE came on to be heard without objection on the Court’s chapter 13 consent
          calendar on February 1,2021 at 1:00 p.m. upon the Debtor’s Motion to Approve Settlement and
          Authorize Disbursement to Trustee and Debtor’s Litigation Counsel [herein “Motion”; DE #31]
          and based upon the record and no creditor or other party in interest having objected to approval
          ofthe parties proposed settlement, it is

                   ORDERED as follows:


             I. The Motion is GRANTED.

             2. The Settlement is Approved.
             3. Church World Service, Inc. shall disburse $18,617.39 to Debtor’s litigation counsel,
                   Monica Espino, Esq., Espino Law,PL,2655 S. Le Jeune Road, Ste. 802, Coral Gables,
               Case 20-18418-PDR                 Doc 34          Filed 02/09/21       Page 2 of 2




         FL 33134, and shall deliver this $18,617.39 payment to Espino Law, PL within 30 days
        of the date that Debtor serves this order on counsel for Church World Service, Inc.
     4. Church World Service, Inc. shall disburse the Net Settlement Amount of $12,857.61 via
         a check made payable to the Debtor’s Bankruptcy Counsel’s trust account and shall
         deliver this $12,857.61 payment to Robert Sanchez, P.A. Trust Account, 355 West 49^''
         Street, Hialeah, FL 33012, within 30 days of the date that Debtor serves this order on
         counsel for Church World Service, Inc.
    5. Debtor’s Bankruptcy Counsel shall retain $525.00 from the $12,857.61 for the expense
         incurred in the filing and prosecution ofthe Motion. The Debtor’s Bankruptcy Counsel
         shall remit the remaining $12,332.61 to Robin Weiner, Chapter 13 Trustee, PO Box
         2258, Memphis, TN 38101-2258 within 30 days upon receipt of the funds, for
         distribution for the benefit of the Debtor’s allowed unsecured creditors.

    6. Upon Church World Service, Inc.’s delivery of the two payments set forth in paragraphs
         3 and 4 above, a total settlement payment of $31,475.00, the claim against Church
         World Service, Inc. listed in Item 33 of the Debtor’s Amended Schedules shall be fully
         satisfied and Church World Service, Inc. is released from all liability on any claim
         against Church World Service, Inc. held by the Debtor and his bankruptcy estate, the
         Trustee, any successor Chapter 7 or 11 trustee, and/or Sanchez’s Chapter 13 bankruptcy
         estate.

                                                         ###


Attorney, Robert Sanchez, is directed to mail a conformed copy ofthis order to all interested parties and to file
certificate of service with the clerk of the Bankruptcy Court.

Respectfully Submitted By:

Robert Sanchez, Esq. FBN: 0442161
Attorney for Debtor
ROBERT SANCHEZ,P.A.
355 W 49th Street
Hialeah, FL 33012
Tel.(305)687-8008
